The trial of this case in the circuit court was upon appeal from a judgment of conviction in the county court for the offense of violating the State prohibition law existing in said county. In the circuit court the defendant was tried upon a complaint filed by the solicitor which charged him with having in possession, or under his control, spirituous, vinous or malt liquors prohibited, etc.
The trial in the circuit court was had by the court without the intervention of a jury. Said trial resulted in the conviction of defendant as charged, and a fine of $50 was assessed against him. Failing to pay or to confess judgment for the fine and cost, the court duly and legally sentenced the defendant to perform hard labor for the county for the correct period of time fixed by statute, and, in addition thereto, to hard labor for the county for ninety days fixed by the court.
The State offered evidence sufficient to sustain the complaint. The defendant testified to the contrary and offered the testimony of two other witnesses in corroboration.
Upon examination we find the record proper regular in all respects.
No question is presented for our consideration in the bill of exceptions. The so-called motion for a new trial appears in the record proper only, no mention thereof is made in the bill of exceptions, hence the action of the court in overruling and denying the motion is not presented for review.
Let the judgment of conviction, from which this appeal was taken, stand affirmed.
Affirmed.